Citation Nr: 0729535	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  99 04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for urticaria, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to a separate compensable evaluation for 
alopecia areata.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1989 and from September 1990 to March 1992.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  

In June 2007, the veteran presented testimony at a personal 
hearing conducted by means of video conferencing equipment 
with the appellant sitting in Winston-Salem, North Carolina, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting 
in Washington, DC., who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2).  A transcript of this personal hearing is in the 
veteran's claims folder.

The Board also observes that the issues of entitlement to 
service connection for bronchial asthma and for a chronic 
liver condition are also on appeal.  However, those issues 
are the subject of separate decisions.


FINDINGS OF FACT

1.  Urticaria is not productive of recurrent debilitating 
episodes occurring at least four times during the past 12-
month period despite continuous immuno-suppressive therapy.

2.  The veteran has been shown to have alopecia areata with 
loss of all body hair.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for urticaria were not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, and 
4.118, Diagnostic Codes 7825 (2006).

2.  The criteria for a 10 percent evaluation for alopecia 
areata were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, and 4.118, 
Diagnostic Codes 7831 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In a letter dated in March 2006, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned effective date will be 
addressed by the RO as the Board finds in the decision below 
that a separate rating for alopecia areata is granted.  

As such, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  All available service 
medical records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent a VA 
examination in connection with his claim in January 2006 and 
testified at a hearing in June 2007.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a statement of the case 
(SOC), which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was originally granted service connection for 
alopecia areata in a January 1996 RO decision and was 
assigned a 10 percent rating effective March 31, 1992.  In a 
March 2004 RO decision, the veteran was granted a 30 percent 
rating effective January 3, 2003, for alopecia areata with 
urticaria.  His previous 10 percent disability evaluation for 
alopecia areata was considered terminated by the RO.  

The veteran is currently assigned a 30 percent disability 
evaluation for his alopecia areata with urticaria, effective 
January 3, 2003, pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7825.  Under that diagnostic code, a 30 percent rating 
is warranted where there are recurrent debilitating episodes 
of urticaria occurring at least four times during the past 
12-month period that require intermittent systemic 
immunosuppressive therapy for control.  A 60 percent 
evaluation is warranted where there are recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period despite continuous immunosuppressive 
therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825.  

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7831, a 10 
percent rating is assigned for alopecia areata with loss of 
all body hair.  38 C.F.R. § 4.118, Diagnostic Code 7831.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for urticaria 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7825.  The 
veteran has not been shown to have recurrent debilitating 
episodes of urticaria occurring at least four times during 
the past 12 month period despite continuous immune-
suppressive therapy.  Specifically, although the evidence 
indicated that the veteran is on continuous immune-
suppressive therapy, he has not been shown to have recurrent 
debilitating episodes of urticaria.  In this regard, in a 
March 2004 VA treatment entry, the veteran presented with 
itchy raised red streaks and hives all over his body, which 
were helped by hydroxyzine.  The veteran took hydroxyzine, 
Claritin, and TAC cream (triamcinolone acetonide cream).  The 
veteran was noted to have no hair on his body.  The veteran 
had a small urticarial lesion on his right arm and neck but 
his head, scalp, trunk, and upper extremities were without 
worrisome lesions.  The assessment was urticaria that was 
heat/sun induced and he was told to continue using 
hydroxyzine, Claritin, and TAC cream.  In an August 2005 
treatment entry, the veteran reported that his urticaria had 
recently gotten worse and felt the hydroxyzine was not 
working.  The veteran was prescribed hydroxyzine pamoate, 
lac-hyrin five, and triamcinolone acetonide cream daily for 
his skin problems.  Upon examination the veteran had no 
primary skin lesions but prominent dermatographism and 
complete lack of hair.  The assessment was urticaria and 
alopecia universalis.  In an October 2005 VA treatment entry, 
the veteran stated that he continued to have intense pruritis 
that was not helped by an increase in hydroxyzine.  The 
assessment was dermatographism with pruritis.  

During his January 2006 VA skin examination, the examiner 
indicated that the veteran was on regular medication for 
urticaria but had no side effects.  The examiner noted that 
the veteran had complete loss of hair with welts that come 
and go.  There were no active areas of urticaria and no 
scarring alopecia.  The diagnosis was alopecia areata with 
total loss of hair on the body and urticaria with 
dermatographism under treatment.  In a July 2006 VA treatment 
entry, the veteran stated that he continued to have intense 
pruritis that worsened with showers, rubbing, or scratching 
of the skin.  The assessment was dermatographism with 
pruritis.  During his June 2007 hearing, the veteran 
testified that he experienced four to six debilitating 
episodes monthly of urticaria.

The veteran has been prescribed medications which reflect 
continuous immuno-suppressive therapy treatment for his 
urticaria.  In this regard, the veteran has been prescribed 
both antihistamines and continuous immunosuppressive therapy.  
The Board notes that hydroxyzine can be prescribed as an 
antihistamine, as can Claritin.  Dorland's Illustrated 
Medical Dictionary 876, 372, 1067 (30th ed. 2003).  The Board 
also notes that TAC cream (triamcinolone acetonide cream) can 
be prescribed as an immunosuppressant.  Dorlands's at 1942.  
Additionally, it appears that dermatographism is urticaria 
due to a physical allergy.  Id. at 497.  

Although the veteran testified that he experienced four to 
six debilitating episodes of urticaria on a monthly basis, 
none of the examiners or treatment entries characterized the 
veteran's urticaria as debilitating.  Further, his urticaria 
has not required hospitalization.  As such, the veteran's 
urticaria has not been shown to meet the requirement of 
recurrent debilitating episodes.  In conclusion, the Board 
finds that veteran's level of disability more closely 
approximates the criteria for a 30 percent rating, at the 
highest, and a 60 percent rating is not warranted.  
Therefore, the veteran's claim for a disability rating in 
excess of 30 percent for his urticaria must be denied.  
38 C.F.R. § 4.118, Diagnostic Code 7825.  

Additionally, based on the evidence discussed above, the 
Board finds that a separate 10 percent rating should be 
assigned based on the veteran's alopecia areata with loss of 
all body hair.  38 C.F.R. § 4.118, Diagnostic Code 7831.  

The Board has also considered whether the veteran is entitled 
to a separate or increased evaluation under other diagnostic 
codes.  However, the veteran was noted not to have scarring 
alopecia in the January 2006 VA examination, rendering 
38 C.F.R. § 4.118, Diagnostic Code 7830 inapplicable.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected alopecia 
areata or urticaria have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disabilities.  Therefore, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected alopecia 
areata and urticaria under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to an increased evaluation for urticaria, 
currently evaluated as 30 percent disabling, is denied.  

A separate 10 percent evaluation for alopecia areata is 
granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


